14-2271
    Weng v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 171 300
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of August, two thousand fifteen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    ZHEN TAO WENG, AKA WENG ZHENTAO,
             Petitioner,

                    v.                                               14-2271
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Michael Brown, Law Office of Michael
                                        Brown, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Acting Assistant
                                         Attorney General; Kiley Kane, Senior
                                         Litigation Counsel; Ann M. Welhaf,
                             Civil Division, Office of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Zhen Tao Weng, a native and citizen of the

People’s Republic of China, seeks review of a May 28, 2014,

decision of the BIA affirming an August 21, 2012, decision of

an Immigration Judge (“IJ”) denying Weng’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Zhen Tao Weng, No. A200 171 300

(B.I.A. May 28, 2014), aff’g No. A200 171 300 (Immig. Ct. N.Y.

City Aug. 21, 2012).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    We have considered both the IJ’s and the BIA’s opinions “for

the sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008).   The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).    For

                                 2
asylum applications like Weng’s, governed by the REAL ID Act,

the     agency     may,     “[c]onsidering         the    totality     of     the

circumstances . . . base a credibility determination on the

demeanor,      candor,     or    responsiveness      of   the   applicant     or

witness, the inherent plausibility of the applicant’s or

witness’s account,” and inconsistencies in an applicant’s

statements       and   other     record       evidence   “without    regard    to

whether” they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

Here,    the     agency’s       adverse   credibility      determination      is

supported by substantial evidence.

      Weng sought asylum and related relief based on his practice

of Christianity.          The IJ reasonably relied on discrepancies

among Weng’s testimony, the testimony of his friend, Ni Sha,

and Ni Sha’s affidavit in denying his claim.                Ni Sha testified

at a hearing on August 15, 2012, that she went to church with

Weng on August 6, 2012, just nine days before.                  However, she

signed an affidavit earlier that same day, August 6, attesting

to her attendance before she ever went to church with Weng.

Both Weng and Ni Sha testified that they saw each other for the

first time at church, but, when confronted with Ni Sha’s
                                          3
affidavit, admitted that they first saw each other at Weng’s

attorney’s office, earlier on August 6, where Ni Sha signed the

affidavit.      The IJ reasonably found that these discrepancies

cast doubt on the heart of Weng’s claim — that he was a practicing

Christian and also undermined his claim that he would be singled

out for persecution in China on that basis.      Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (per

curiam).     The IJ was not required to credit Weng’s explanation

for these discrepancies — that he thought he was being asked

about the first time he saw Ni Sha at church — because it was

unpersuasive: he was asked about the first time he saw Ni Sha

on August 6, not the first time he saw her at church, and the

epidode occurred just nine days prior to the hearing.

     The IJ also did not err in finding that Weng’s corroborating

evidence was insufficient to rehabilitate his incredible

testimony.     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

2007) (per curiam).     Weng submitted a letter from his church

in Michigan welcoming him after his first visit, but presented

no witnesses from that church to establish that he attended more

than once.     He also submitted a letter from his church in

Brooklyn stating that he attended since January 2011, but again
                                 4
presented no witnesses to corroborate that fact (Ni Sha merely

testified that she attended church with him on August 6, 2012).

He testified that the underground church he attended in China

was raided and police were informed that he attended the church

(thus leading him to apply for asylum), but submitted no

statements from anyone who attended the church.

    Considering   the   discrepancies   in   the   record,   Weng’s

insufficient   explanation,    and   his     failure   to    submit

corroborating evidence to rehabilitate his testimony, the IJ’s

adverse credibility determination is supported by substantial

evidence.   Xiu Xia Lin, 534 F.3d at 155-56.    The agency did not

err in denying asylum, withholding of removal, and CAT relief

because those claims were based on the same factual predicate.

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                               5